  Case 3:19-cv-00950-JPG Document 46 Filed 07/23/21 Page 1 of 1 Page ID #95




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF ILLINOIS

EYE PHYSICIANS OF ST. LOUIS, INC.,               )
                                                 )
Plaintiff,                                       )
                                                 )
        v.                                       )          No.     19-cv-950 JPG
                                                 )
                                                 )
VISION FOR LIFE, LTD.,                           )
                                                 )
Defendant.                                       )
                                                 )
                                                 )

                                MEMORANDUM AND ORDER


        This matter comes before the Court on the stipulation of dismissal (doc. 45). Pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(ii) a plaintiff may dismiss an action without a court

order pursuant to a stipulation signed by all parties. Here, plaintiff has presented a stipulation of

dismissal signed by all parties. Pursuant to the parties’ stipulation, this case is DISMISSED

with prejudice and the Court DIRECTS the Clerk of Court to close this case.


DATED: July 23, 2021



                                               s/ J. Phil Gilbert
                                               UNITED STATES DISTRICT JUDGE
